Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 13, 15, 18 and 19 are rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is noted it is clear from the instant specification and claim language that the fairing and forming tool are separate pieces.
It is noted the closest disclosed invention is Coxen (US 2015/0352795), which teaches a second surface [60] may be below a first [40] on a forming tool (See Figs. 4-5) and include a slip surface in the form of a covering, i.e. release film, on the second surface (See page 6, paragraph [0074]), a fairing bar [96] with a third surface above the second surface wherein the fairing bar and forming tool suspend a vacuum bag membrane [70].  Coxen does not teach the curved surface of the fairing bar and even if 
Thus, the closest prior art is Pridie (US 2009/0197050) and although it could be argued a release film-like member could have been pulled onto the second surface between block [101] and the central block (See previous rejection mailed 3/19/2021), this “release film” would simply be a vacuum membrane sucked into this location.  Therefore, there is no motivation to use a fluoropolymer release film in this location while also using a vacuum bag membrane made of a different material because Pridie fails to teach forming a composite on this surface and thus has no need for a release film placed there when there is a separate forming membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746